ROSS, Circuit Judge,
dissenting.
The majority reverses Praprotnik’s due process verdict and affirms his first amendment verdict. I agree with the former decision but not the latter. In my view, the evidence adduced at trial was insufficient to support either a finding of municipal liability or a finding that Praprotnik’s first amendment rights had been violated. In addition, at the very least, this case needs to be remanded for a trial on damages because the jury was given an improper instruction on compensatory damages.
1. Municipal Policy
Praprotnik alleges that the City of St. Louis has a policy of retaliating against employees who appeal adverse personnel decisions to the City’s Civil Service Commission. He further alleges that the City acted in accordance with this policy when it transferred him in 1982 and laid him off in 1983.
Local governments may be held liable under 42 U.S.C. § 1983 for the execution of policies or customs “made by its lawmakers or those whose edicts or acts may fairly be said to represent official policy.” Monell v. Department of Social Services, 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978). As indicated by the majority opinion the more recent Supreme Court discussion on this subject is set forth in Pembaur v. City of Cincinnati, — U.S. —, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986).
In Pembaur, the Court held that “municipal liability may be imposed for a single decision by municipal policymakers under appropriate circumstances.” Id. at 1298. The Court then added:
Having said this much, we hasten to emphasize that not every decision by municipal officers automatically subjects the municipality to § 1983 liability. Municipal liability attaches only where the decisionmaker possesses final authori*1180ty to establish municipal policy with respect to the action ordered. The fact that a particular official — even a policy-making official — has discretion in the exercise of particular functions does not, without more, give rise to municipal liability based on an exercise of that discretion. * * * The official must also be responsible for establishing final government policy respecting such activity before the municipality can be held liable.
Id. at 1299-1300 (footnotes omitted, emphasis supplied). This policymaking requirement was illustrated in footnote 12 with an employment example directly applicable to this case:
Thus, for example, the County Sheriff may have discretion to hire and fire employees without also being the county official responsible for establishing county employment policy. If this were the case, the Sheriff’s decisions respecting employment would not give rise to municipal liability, although similar decisions with respect to law enforcement practices, over which the Sheriff is the official policymaker, would give rise to municipal liability. Instead, if county employment policy was set by the Board of County Commissioners, only that body’s decisions would provide a basis for county liability. This would be true even if the Board left the Sheriff discretion to hire and fire employees and the Sheriff exercised that discretion in an unconstitutional manner; the decision to act unlawfully would not be a decision of the Board. However, if the Board delegated its power to establish final employment policy to the Sheriff, the Sheriff’s decisions would represent county policy and could give rise to municipal liability.
Id. at 1300, n. 12 (emphasis deleted and added).
In this case, Praprotnik did not submit any independent evidence that the City has a policy of retaliating against employees for appealing personnel decisions. Instead, he relies solely on evidence relating to his own employment difficulties following his appeal of the suspension.1 Compare Williams v. Mensey, 785 F.2d 631, 635 (8th Cir.1986) (prisoner’s reliance on evidence concerning his own treatment in jail held insufficient to support inference of municipal policy). The majority concludes that this evidence is sufficient because the transfer and layoff decisions were made by “appointing authorities” who, under the City’s civil service rules, may transfer and lay off employees under certain conditions subject to the approval of the City’s personnel director.
There are two problems with the majority’s analysis. First, the civil service rules relied upon, see ante at 1174, permit appointing authorities some discretion in making certain personnel decisions but do not grant them the power to set city personnel policy. That power remains with the may- or and aldermen through the passage of ordinances, and with the Civil Service Commission via its duty “[t]o consider and determine any matter involved in the administration and enforcement of * * * [the provisions of the City’s Charter relating to civil service] and the rules and ordinances adopted in accordance therewith that may be referred to it for decision * * * on appeal by any * * * employee * * * of the city, from any act of the director [of personnel] or of any appointing authority.” City Charter of St. Louis, Article XVIII, Section 7, paragraph (d). Because appointing authorities lack the authority to establish employment policy for the City, their decisions cannot constitute a basis for City liability. See Pembaur v. City of Cincinnati, supra, 106 S.Ct. at 1299-1300 & n. 12.
*1181The second problem with the majority’s analysis is that appointing authorities do not have “final authority” to make employment decisions. Id. at 1299. As recognized by the panel decision in Williams v. Butler, supra, 746 F.2d at 437: “In a situation where the victim of an unconstitutional employment decision and act is afforded redress by a procedure established by a local governing body, which could correct the injustice, that body can avoid liability for the unconstitutional acts of its officials — and the victims can be made whole.” Here, the City’s Civil Service Commission is available to review the employment decisions of appointing authorities and it is the Commission’s decision which is final. See City Charter of St. Louis, Article XVIII, Section 7, paragraph (d) (“The decision of the Commission in * * * [civil service] matters shall be final”). The majority’s determination that the Commission virtually rubber-stamps the decisions of appointing authorities is belied by the fact that Praprotnik took five appeals to the Commission between 1980 and 1983 and obtained relief from the Commission every time except on his appeal of the transfer decision. Moreover, he lost that appeal only because the transfer had not harmed him at the time of his appeal to the Commission.
2. First Amendment
Even if Praprotnik had submitted sufficient evidence to establish a municipal policy, the City cannot be properly held liable because the evidence does not support a finding that Praprotnik’s first amendment rights were violated when he was transferred and laid off from city employment. The facts supporting Praprotnik’s first amendment claim consist of the following. First, shortly after Praprotnik’s appeal to the Commission in 1980, he began to receive poor performance evaluations and management had a different “attitude” towards him. Then, in 1982, he was transferred to a different city agency in a position of equal pay and equal grade.2 Some of Praprotnik’s architectural duties were transferred to the new position but his superior at the new agency took those duties for himself. Thus, Praprotnik did not get to perform the type of work that he wanted to. Finally, in 1983, Praprotnik was laid off.
These facts are entirely insufficient to support Praprotnik’s claim that he was transferred and laid off in retaliation for appealing the suspension decision. Evidently realizing that the evidence does not even begin to support a finding that the 1983 layoff decision was motivated by the 1980 suspension appeal, the majority relies solely on the transfer decision. The majority determines that the transfer decision was motivated by the suspension appeal because: 1) Praprotnik began to receive poor evaluations after the suspension, and 2) employee complaints to superiors about a particular situation (such as the secondary employment disclosure rules at issue in the 1980 suspension dispute, see ante at 1180, n.l) often cause adverse reactions by supervisors. The poor evaluations received by Praprotnik, however, did not cause the transfer, and step decreases and low ratings stemming from the evaluations were modified by the Civil Service Commission. Further, the decision to transfer Praprotnik was made by Frank Hamsher, a person who had not even been involved in either the suspension dispute or Praprotnik’s appeal of that suspension. Hence, the evidence is just too weak and attenuated to support a finding that the transfer or layoff decisions were motivated by Praprotnik’s appeal of the suspension decision.
The evidence also does not support a conclusion that the transfer caused the layoff. The majority infers that “it was only a matter of time until Praprotnik would have been forced to leave his position” at the new agency because he was only permitted to perform clerical functions. Ante at 1176. Yet, Praprotnik “lasted” over a year and a half at the new agency and has *1182given us every reason to believe that he wanted to continue his employment with the City at the time he was laid off. Praprotnik was apparently assigned only clerical duties at the new agency, but that was not a necessary result of the transfer. The problem with duty assignments arose only because Praprotnik’s supervisor at the new agency, Henry Jackson, wanted to perform Praprotnik’s architectural duties. This fact brings us back to the motivation issue. If Praprotnik is seeking to recover on the basis that he was constructively discharged by the duty assignment problem, he would have to show that Jackson was motivated by Praprotnik’s suspension appeal when Jackson made the duty assignments. Praprotnik has not even attempted to make such a showing.

. The majority fails to fully describe the suspension dispute, leading readers to infer that the fifteen-day suspension was wholly unjustified or that it involved a noble cause. In fact, the suspension was precipitated by Praprotnik’s failure to obtain permission to perform architectural work for his own private clients. Praprotnik . appealed this suspension to the St. Louis Civil Service Commission. The Commission set aside the suspension but reprimanded Praprotnik for not obtaining a clear understanding of the agency’s secondary employment disclosure rules.


. Praprotnik’s transfer occurred at a time when “major staff and budget reductions were made in Praprotnik’s [former] agency.” Ante at 1171. In short, Praprotnik was not the only person who was transferred to a different agency in the spring of 1982.